internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to date apr a p - ea ‘t sin db legend church c hospital h corporation p plan x directory d this is in response to a letter dated date in which your authorized representative requested a ruling on your behalf that coverage of employees of corporation p trade_or_business will not adversely affect the status of plan x as internal_revenue_code a church_plan within the meaning of sec_414 an unrelated of the the following facts and representations have been submitted on your behalf hospital h established plan x for the benefit of its employees on october plan and most recently has been determined to be qualified under sec_401 a determination_letter dated march a defined benefit pension of the code in plan x is page the national_office of the internal_revenue_service is of the code in a church_plan within the meaning of determined that plan x sec_414 november december continued to qualify as that was incidental to the merger of another hospital with and into hospital h a subsequent private_letter_ruling dated the national_office determined that plan x a church_plan following a plan merger a private_letter_ruling dated in it is represented that except for the coverage of the the facts underlying plan x’s church employees of corporation p pian status are unchanged from those on which the above letter rulings were based that is hospital h continues as and general acute care community hospital it federal income taxes under sec_501 organization described under sec_501 hospital h listed in directory d classified a sec_170 b a purpose or function is to provide medical_care hospital h continues to be controlled by and associated with church c plan x administrator remains an organization described in sec_414 a a public charity under sec_509 and the official directory of church c and is an organization whose primary is exempt from of the code as of the code as of the code a teaching the an is a c and hospital h own sec_50 percent of the stock of corporation p and of the code corporation p was in carrying out its mission by the remaining percent is owned by hospital h physicians as result corporation p is not part of the hospital h controlled_group under sec_414 created to assist hospital h negotiating health provider contracts on behalf of hospital h and its physicians from the time of its incorporation until recently corporation p had no employees all corporation p functions were performed exclusively by employees of hospital h effective date hospital h altered this arrangement and nine hospital h employees performing corporation p-related services actually became employees of corporation p eight of the nine employees were participating in plan x transfer because prior to the transfer they were hospital h employees hospital h now proposes to allow corporation p adopt plan x so these individuals can continue to participate in plan x and so new corporation p employees can also participate in plan x since corporation p controlled_group plan x will become a multiple_employer_plan upon its adoption by corporation p is not a part of the hospital h at the time of their to plan x currently has big_number participants all of whom currently qualify as church c employees under sec_414 e b under sec_414 b ii at the time they were active of the code or did qualify as church c employees oo page participants if corporation p adopts plan x participating corporation p employees would represent less than percent of the total number of employees covered by plan x the nine based on the foregoing facts and representations a ruling is requested that the proposed adoption of plan x by corporation p converting plan x to meaning of sec_413 of corporation p does not adversely affect the status of plan x as code a church_plan within the meaning of sec_414 of the code that covers the employees a multiple_employer_plan within the of the sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code a sec_414 provides that the term church_plan does a which is established and maintained not include a plan primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in paragraph or their beneficiaries b b or sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church or a convention a plan or sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches page sec_414 e c of the code provides that a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b a sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with prior to its repeal by sec_407 of the multiemployer pension_plan amendments act of sec_414 e b provided that a church_plan did not include a plan maintained by more than one employer if one or more of the employers in the plan is not a church or a convention or association of churches which is exempt from tax under sec_501 sec_413 a multiple_employer_plan if the plan is maintained by of the code and sec_1_413-2 of the income_tax regulations provide that a non-collectively bargained plan is more that one employer for this purpose employers maintaining a plan are separate employers if they are not members of a controlled_group under the principles of sec_414 the code c or of in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 b organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the code by virtue of the hospital h is in receipt of two private letter rulings concluding that plan x qualifies as represented that the facts on which these letter rulings were based have not changed and that therefore plan x continues to qualify as the issue under consideration is whether permitting corporation p to adopt plan x and extend coverage to its employees will affect plan x's church_plan status a church_plan under sec_414 of code a church_plan is it in this regard pursuant to the amendments made to section of the code by the multiemployer pension_plan amendment sec_414 act of the fact that plan x will become a muitiple employer plan when it is adopted by corporation p will not affect plan x’s church_plan status if plan x otherwise meets the requirements of sec_414 further based on the facts submitted the nine employees of corporation p will constitute an insubstantial portion of the participants of plan x and therefore substantially lor fage all participants in plan x will continue to be considered church employees plan x will therefore continue to meet the requirements of sec_414 of the code after it by corporation p is adopted accordingly it is concluded that the proposed adoption of plan x by corporation p converting plan x to a multiple_employer_plan within the meaning of sec_413 of the code that covers the employees of corporation p does not adversely affect the status of plan x as of the code e a church_plan within the meaning of section this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 a of the code the determination as to whether a plan is qualified under sec_401 appropriate key district director's office of the internal_revenue_service is within the jurisdiction of the this ruling is directed only to the taxpayer who requested it sec_6110 used or cited by others as precedent of the code provides that it may not be in accordance with a power_of_attorney submitted with this ruling_request a copy of this letter has been sent to your authorized representative sincerely yours lh branco uo sowa frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice
